Citation Nr: 1206043	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected atrial fibrillation. 

2.  Entitlement to service connection for a claimed left ankle disability. 

3.  Entitlement to service connection for claimed bronchitis, including as due to asbestos exposure. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from February 1999 to November 2003 and from December 2003 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the RO in Columbia, South Carolina.  The RO in Roanoke, Virginia currently has original jurisdiction over the Veteran's claims. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file shows that the records are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.

The issue of service connection for claimed bronchitis, including as due to asbestos exposure, is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The service-connected disability picture currently is not shown to result in paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by electrocardiogram (ECG) or Holter monitor; nor is the service-connected atrial fibrillation shown to result in dyspnea, fatigue, angina and dizziness when achieving a workload of 7 MET's or lower on testing, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray study.

2.  The currently demonstrated left ankle strain is shown as likely as not to have had its clinical onset following an injury sustained during the Veteran's recently completed active service.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected atrial fibrillation have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.104 including Diagnostic Codes 7010, 7011 (2011). 

2.  By extending the benefit of the doubt to the Veteran, her disability manifested by left ankle strain is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's left ankle disability claim, the Board need not discuss the sufficiency of the notification letter sent to the Veteran, or VA's development of this issue - in light of the fact that service connection for a left ankle disability is being granted. 

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefits sought on appeal.

With respect to the claim for increase, as the March 2007 rating decision granted service connection, such claim is now substantiated.  Her filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

An October 2008 notification letter set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  

The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In particular, the record contains the Veteran's service treatment records, VA and private medical records, and several VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss, the Veteran was provided with VA examinations in December 2006, April 2008, and February 2011.  The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the December 2006 or February 2011 examiners reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiners considered medical history as reported by the Veteran which is consistent with that contained in her claims folder.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  She has declined to exercise her option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.


II.  Atrial Fibrillation

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO has evaluated the Veteran's atrial fibrillation as 10 percent disabling pursuant to Diagnostic Code 7010, which governs ratings of supraventricular arrhythmias.  

Diagnostic Code 7010 provides that a 10 percent evaluation is assignable for permanent atrial fibrillation (one atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor. 

A 30 percent evaluation is assignable for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor. 38 C.F.R. § 4.104, Diagnostic Code 7010 (2011). 

Alternatively, under Diagnostic Code 7011, 10 percent rating for arrhythmias is warranted for a workload of greater than 7 METs but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  

A 30 percent rating is warranted for workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. A 100 percent rating is also warranted for an indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator (AICD) in place.

In the present case, the December 2006 VA examiner noted that the Veteran was diagnosed with an atrial septal defect on October 19, 2006.  It was reported that she "never noted any symptoms in the past, but . . . now [got] atrial fibrillation if she [went] off her medications." 

In a June 2007 letter, A.H., M.D., reported that the Veteran is being treated for symptomatic atrial fibrillation.  "On diagnosis, she was noted to have an atrial [s]eptal defect.  Given that an atrial septal defect is a known cause of atrial fibrillation . . . she was taken to the catheterization laboratory [in April 2007] for device closure of her defect."

While Dr. A.H. documented the Veteran's complaint of "at least three additional episodes [of] atrial fibrillation" following the device closure of her heart defect, the Board notes that these episodes were based on the Veteran's self-reported history and were not documented by an ECG or Holter monitor.

In an October 2007 letter, J.L.S., M.D. documented the Veteran's complaints of two episodes of atrial fibrillation following the closure of her septal defect.  It was also noted, however, that the Veteran's past cardiac workup included a "24-hour Holter monitor . . . [which revealed] only normal sinus rhythm and rare atrial and ventricular ectopy and echocardiogram significant for normal left ventricular systolic function."  

Dr. J.L.S. reported that the Veteran was taking continuous medication and had agreed to undergo an atrial fibrillation ablation procedure. 

The Veteran underwent an atrial fibrillation ablation procedure in December 2007 which "was considered successful."  See a January 2008 letter from Dr. J.L.S.

A February 2008 letter from Dr. J.L.S. noted that the Veteran had not experienced any tachycardic palpitations since her ablation procedure and was not taking any anti-arrhythmic medications, but remained on medication "for stroke prophylaxis." 

The Veteran was afforded a VA examination in February 2011.  The examiner documented the Veteran's report of three episodes of supraventricular arrhythmias during the past year that have been confirmed by an EKG or Holter monitor.  She also reported episodes of shortness of breath, dizziness and fatigue. 

The examination, which included an echocardiogram, electrocardiography and a chest X-ray study, revealed that the Veteran's heart was of normal size without any murmurs or gallops, heaves or thrills.  A stress test revealed that the Veteran's "functional capacity [was] above average."  She did not experience any chest pain or arrhythmias and demonstrated a workload of 18.7 METs.  An echocardiogram revealed normal diastolic function and normal ventricular size and function with no significant valvular abnormalities.  There was no echocardiographic etiology for her claimed exertional fatigue. 

The February 2011 VA examiner stated that, while the Veteran had previously been diagnosed with atrial fibrillation, a more proper diagnosis would be atrial fibrillation, status post percutaneous ASD closure with no residuals.

While the Board acknowledges that the Veteran reported experiencing three episodes of supraventricular arrhythmias during the past year that were confirmed by an EKG or Holter monitor, the competent and credible evidence of record indicates otherwise.  Specifically, the record does not contain any EKG or Holter monitor reports documenting supraventricular arrhythmias.  

In fact, the February 2008 letter from Dr. J.L.S. and the February 2011 VA examination report indicated that she had not experienced any tachycardiac palpitations since her ablation procedure in February 2008.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

The Board observes that the Veteran has stated that her original claim was for an atrial septal defect, but that the RO granted service connection for atrial fibrillation instead.  In her January 2008 Substantive Appeal, she argued that these were two separate disabilities. 

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately. See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the anti-pyramiding provision, 38 C.F.R. § 4.14 (2011), states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided. evaluation of the same disability under various diagnoses is to be avoided.  See Fanning v. Brown, 4 Vet. App. 225 (1993). 

Here, the Veteran has been diagnosed with an atrial septal defect and atrial fibrillation.  The Board notes, however, that there is no suggestion in the record that two separate cardiac disabilities exist.  Rather, the record indicates that the Veteran's atrial fibrillation was a symptom of her atrial septal defect.  See, e.g., the July 2007 statement of Dr. A.H. 

To the extent that the Veteran contends that her atrial septal defect and atrial fibrillation are two separate disabilities, any such statements offered in support of her claim do not constitute competent evidence and cannot be accepted as having more than limited probative weight in this case.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

Indeed, the evidence of record does not indicate that the Veteran has the necessary medical training or experience to comment on complicated medial questions such as the nature of her heart disability. 

Since the medical evidence indicates that only one cardiac disability exists, the Board finds that separately rating atrial septal defect and atrial fibrillation would violate the anti-pyramiding regulation, 38 C.F.R. § 4.14.

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted at any point during the rating period on appeal.  The medical evidence includes VA and private treatment records which includes the recent diagnosis of atrial fibrillation with a METs of 18.7.  

While the Veteran has claimed that she experienced three episodes of supraventricular arrhythmias during the past year that have been confirmed by an ECG or Holter monitor, as noted, the ECG and Holter monitor test results documented in the claims folder do not reveal such symptomatology.  

The February 2011 VA examination specifically noted that the Veteran's stress test, EKG, echocardiogram and chest X-ray studies were within normal limits.  As such a rating in excess of 10 percent is not warranted.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the January 2008 Statement of the Case (SOC) and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board does not identify an exceptional or unusual disability picture with respect to the service-connected atrial fibrillation.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


III.  Left Ankle Disability

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Here, the Veteran's entrance examination reveals she entered service without any pre-existing ankle disabilities.  Her in-service treatment records document that she experienced a stabbing pain in her left ankle while running in June 2005.  The X-ray studies did not reveal an ankle fracture, but the findings were noted to be consistent with a stress injury to the distal left tibia.  She was diagnosed with a possible tibial stress fracture and placed on crutches and limited light duty.  

One month later, in July 2005, the Veteran reported that she was not experiencing any pain and was returned to full duty status.  Accordingly, the Board finds that an in-service injury or disease (the second Shedden element) has been demonstrated.

Following her separation from service, during the December 2006 VA examination, the Veteran complained of having left ankle pain while running that would increase the more she ran.  Following examination, the Veteran was diagnosed with a left ankle strain.  A current disability (the first Shedden element) has therefore been demonstrated.

As noted, the first and second Shedden elements have been met.  With respect to the third and final Shedden element (a competent and credible nexus), the Board finds that the Veteran's statements and post-service treatment records are sufficient for the purpose of establishing a continuity of symptomatology of a left ankle disability since service.  

In this capacity, the Board observes that, during an April 2008 VA examination, the Veteran complained that her ankle aches when running and she is unable to speed walk for more than 30 minutes.  While X-ray studies were negative the examiner diagnosed her with a left tibial stress fracture which was not seen on X-ray studies, but continued to cause her symptoms.  

Accordingly, when viewed as a whole, the Board finds that the evidence to be in relative equipoise in showing the onset of symptomatology following her June 2005 in-service fracture, continuing after service with her diagnosis of left ankle strain in December 2006, and remaining thereafter as evidenced by the April 2008 VA examination report.  

In resolving all reasonable doubt in the Veteran's favor, service connection for a left ankle strain is warranted.  


ORDER

An initial rating in excess of 10 percent for the service-connected atrial fibrillation is denied. 

Service connection for left ankle strain is granted. 


REMAND

The Veteran is seeking service connection for claimed bronchitis.  After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this issue must be remanded for further development of the record.  

In a February 2007 statement, the Veteran argued that while stationed at Camp Lejeune, she worked in a building that was contaminated with asbestos.  She reported that before this building was torn down, she was reassigned to a warehouse that was also contaminated with asbestos and was subsequently torn down. 

Upon review, the service treatment records document that the Veteran was treated for bronchitis in December 2005.

Following her separation from service, during the December 2006 VA examination, the Veteran reported being exposed to asbestos in 2003 and getting bronchitis and pneumonia once a year.  After conducting an examination, the VA examiner diagnosed the Veteran with bronchitis, but noted that there was no current evidence of bronchitis. 

This case presents a medical question which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  This question concerns whether the Veteran has a respiratory disorder, to include bronchitis, which is at least as likely as not due to her military service, to include her claimed exposure to asbestos.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

This question must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the issue of service connection for bronchitis is REMANDED to the RO for the following action:

1. The RO should take appropriate steps to contact the Veteran and ask that she identify the names and addresses of all providers of medical examination, hospitalization, or treatment for her claimed bronchitis.  

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder

2.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bronchitis.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current respiratory disability, to include bronchitis, had its clinical onset in service or otherwise is due to an event or incident of either period of active duty, to include the Veteran's claimed exposure to asbestos.  A complete rationale for all opinions expressed should be provided.  

3.  After completing all indicated development, the RO then should readjudicate the issue service connection for claimed bronchitis in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


